            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 1 of 9



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS      )
INTERRUPTION PROTECTION )                                                MDL No. 2942
INSURANCE LITIGATION          )
_____________________________ )

     THE CINCINNATI INSURANCE COMPANY’S RESPONSE IN OPPOSITION TO
           HOMESTATE SEAFOOD, LLC’S MDL TRANSFER PROPOSAL

        Pursuant to Rule 6.1 (c) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, The Cincinnati Insurance Company (Cincinnati) respectfully submits this Response in

Opposition to Homestate Seafood, LLC’s (“Homestate”) Response In Opposition To Motions To

Transfer (Doc. 456).

I.      INTRODUCTION

        In its Response at pages 9-10, Homestate asserts, in the alternative, that “the Northern

District of Alabama would be an appropriate transferee forum for the actions against Cincinnati.”

Cincinnati vigorously denies that the Northern District of Alabama would be an appropriate

forum for an MDL action against Cincinnati. MDL transfer and consolidation against a single

insurer suffers from the same problems that Homestate itself argues make a multi-insurer MDL

inappropriate.1

        Cincinnati opposes Homestate’s proposal for MDL transfer and consolidation of

Cincinnati’s Covid-19 property coverage cases because: 1) the pertinent coverage issues all

involve predominantly, if not entirely, questions of law, not fact; 2) there is no commonality of

1
  Cincinnati also objects to Homestate’s Response because it is procedurally defective. Homestate
improperly attempts to use its purported Opposition to MDL Transfer to initiate an entirely different
MDL action, one solely involving Cincinnati. Homestate has failed to comply with JPML Rule of
Procedure 6.2(a) (“Initiation of Transfer. A party to an action may initiate proceedings to transfer under
Section 1407 by filing a motion in accordance with these Rules action.”).



                                                    1
              Case MDL No. 2942 Document 556 Filed 06/23/20 Page 2 of 9



facts because different insureds have different types of businesses, different loss allegations,

different insurance policies with different types of policy language, and each state’s property

insurance law is unique; and 3) Homestate’s proposed transfer venue, the Northern District of

Alabama, would cause significant inconvenience to parties and potential witnesses.

II.     BACKGROUND

        Homestate has filed a Class Action Complaint against Cincinnati. Homestate Seafood

LLC d/b/a Automatic Seafood & Oysters v. The Cincinnati Insurance Company, Case No. 2:20-

cv-00649-GMB (U.S. Dist. Ct., N.D. Ala.). Homestate is a Birmingham, Alabama restaurant that

is an insured of Cincinnati. Homestate seeks Business Income and Civil Authority coverage in its

suit.

        Cincinnati is a Defendant in at least the following suits in which MDL transfer and

consolidation is at issue:

         1)     Troy Stacy Enterprises Inc. v. The Cincinnati Insurance Company, 1:2020-cv-
                00312 (U.S.D.C. S.D. Ohio);
         2)     Milkboy Center City LLC v. The Cincinnati Insurance Company, et al., 2:2020-
                cv-02036 (U.S.D.C. E.D. Pennsylvania);
         3)     The Grand Street Dining, LLC, GSD Lenexa LLC, Trezomare Operating
                Company, et al vs. The Cincinnati Insurance Company, 4:20-cv-00330 (U.S.D.C.
                W.D. Missouri);
         4)     Promotional Headwear Int’l, individually and on behalf of all others similarly
                situated vs. The Cincinnati Insurance Company, 2:20-cv-02211 (U.S.D.C. D.
                Kansas);
         5)     Studio 417, Inc. v The Cincinnati Insurance Company, 6:20-cv-03127 (U.S.D.C.
                W.D. Missouri);
         6)     Sandy Point Dental PC v. The Cincinnati Insurance Company, et al., 1:20-cv-
                02160 (U.S.D.C. N.D. Illinois);
         7)     3 Squares LLC, et al. v. The Cincinnati Insurance Company, 1:20-CV-02690
                (U.S.D.C. N.D. Illinois);
         8)     Taste of Belgium LLC vs. The Cincinnati Insurance Company; The Cincinnati
                Casualty Company, The Cincinnati Indemnity Company and Cincinnati Financial
                Corporation, 1:20-cv-00357 (U.S.D.C. S.D. Ohio);
         9)     Homestate Seafood LLC v. The Cincinnati Insurance Company, 2:20-cv-00649
                (U.S.D.C. N.D. Alabama);



                                               2
           Case MDL No. 2942 Document 556 Filed 06/23/20 Page 3 of 9



        10)   Derek Scott Williams PLLC v. The Cincinnati Insurance Company; 1:20-cv-
              02806 (U.S.D.C. N.D. Illinois);
        11)   Southern Dental of Birmingham, LLC v. The Cincinnati Insurance Company,
              2:20-cv-00681 (U.S.D.C. N.D. Alabama);
        12)   Eagle Eye Outfitters, Inc. v. The Cincinnati Casualty Company, 1:20-cv-00335
              (U.S.D.C. M.D. Alabama).
        13)   Sneak & Dawdle, LLC vs. The Cincinnati Insurance Company, 3:20-CV-00383
              (U.S.D.C. M.D. Alabama).
        14)   Pear Tree Group, LLC vs. The Cincinnati Insurance Company, 3:20-cv-00382
              (U.S.D.C. M.D. Alabama).
        15)   The Stone Soup, Inc. vs. The Cincinnati Insurance Company, 2:20-cv-02614
              (U.S.D.C. E.D. Pennsylvania).

III.   ARGUMENT

       As Homestate acknowledges, to justify an MDL, movants must show that (1) the actions

share sufficient common questions of fact, (2) transfer would be for the convenience of the

parties and witnesses, and (3) transfer would advance the just and efficient conduct of the

Actions. (Doc. 456 at page 1). Based on its own arguments, Homestate cannot satisfy any of

these requirements: “Centralizing these actions in one action will neither serve the convenience

of parties and witnesses, nor promote the just and efficient conduct of the various litigations.”

(Doc. 456 at page 2). Accordingly, its request for MDL transfer to the Northern District of

Alabama should be rejected.

       A. The Dispute of Homestate and Cincinnati Concerns Legal, Not Fact, Issues

       Homestate admits that the insurance coverage matters at issue in its dispute with

Cincinnati are legal issues that are inappropriate for MDL: “The legality or fairness of each

insurance company’s coverage determinations will primarily present primarily questions of law .

. . . Normally questions of law are not a basis to order centralization, even where they are

predominant between defendants.” (Doc. 456 at pages 8).

       Cincinnati agrees that MDL is inappropriate here based on the coverage issues requiring

a legal, rather than factual, determination. See, e.g., In re Clean Water Rule: Definition of

                                               3
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 4 of 9



“Waters of the United States”, 140 F. Supp. 3d 1340, 1341 (J.P.M.L. 2015) (“[T]hese cases will

turn on questions of law . . . . Accordingly, centralization under Section 1407 is inappropriate.”)

(cited by Homestate, Doc. 456 at page 9); In re Hotel Indus. Sex Trafficking Litig., No. MDL

2928, 2020 WL 581882, at *2 (U.S. Jud. Pan. Mult. Lit. Feb. 5, 2020) (“But ‘[c]ommon legal

questions are insufficient to satisfy Section 1407’s requirement of common factual questions.’”),

citing In re ABA Law Sch. Accreditation Litig., 325 F. Supp. 3d 1377, 1378 (U.S. Jud. Pan. Mult.

Lit. 2018), citing In re Envtl. Prot. Agency Pesticide Listing Confidentiality Litig., 434 F. Supp.

1235, 1236 (J.P.M.L. 1977) (“Thus, since these actions involve a common question of law and

share few, if any, questions of fact, transfer under Section 1407 is inappropriate.”), citing In re E.

Airlines, Inc. Flight Attendant Weight Program Litig., 391 F. Supp. 763, 764 (J.P.M.L. 1975)

(“We agree that where the commonality between or among actions rests solely on questions of

law, transfer under Section 1407 would be inappropriate.”); In re Veroblue Farms USA, Inc., No.

MDL 2923, 2020 WL 581888, at *2 (U.S. Jud. Pan. Mult. Lit. Feb. 5, 2020) (“But common legal

questions do not satisfy Section 1407’s requirement of common factual questions.”); In re Uber

Techs., Inc., Wage & Hour Employment Practices Litig. (No. II), 254 F. Supp. 3d 1376, 1378

(U.S. Jud. Pan. Mult. Lit. 2017) (“the Section 1407 directive to centralize actions based on ‘one

or more common questions of fact,’ in contrast to common questions of law.”); In re: SFPP,

L.P., R.R. Prop. Rights Litig., 121 F. Supp. 3d 1360, 1361 (U.S. Jud. Pan. Mult. Lit. 2015)

(“Seeking a uniform legal determination, though, generally is not a sufficient basis for

centralization.” (Emphasis in original.), citing In re: Real Estate Transfer Tax Litig., 895

F.Supp.2d 1350, 1351 (J.P.M.L.2012); Multidistrict Lit Manual § 5:4 (May 2020 Update) (“The

presence of common issues of law has no effect on transfer: it is neither a necessary nor

sufficient condition for transfer.”).



                                                  4
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 5 of 9



        B. There Are Not Common Questions of Fact
        The Cincinnati insurance coverage cases which Homestate suggests can be consolidated

via MDL do not involve common questions of fact. There are no common questions of fact

because they involve: 1) different insureds; 2) different types of insureds’ businesses; 3) different

insurance policies containing different terms and conditions; 4) different states’ law which

govern the properties in their respective state; 5) different civil restrictions in the different states;

6) different civil restrictions for different types of businesses; and 7) different alleged direct

physical loss for each and every location. Accordingly, what discovery that will be necessary

will require individualized, rather than common, discovery.

        As Homestate itself argues: “First, these cases do not share common questions of fact

with all of the cases identified for centralization in MDL No. 2942. As one example, each

insurance company’s insurance policies contain different provisions.” (Doc. 456 at page 2). But

not only do each insurance company’s policies contain different provisions, Cincinnati’s policies

issued to different insureds contain different provisions. Homestate admits, “The claims against

them depend upon separate facts applicable to each.” (Doc. 456 at page 7). Homestate also

admits, “While many claims assert claims for breach of contract and declaratory relief, many

assert other claims. Some are filed as class actions; others are filed individually.” (Doc. 456 at

page 8). Homestate is correct that the claims do not involve common questions of fact. Each of

Cincinnati’s insureds’ Covid-19 property claims will have unique facts. For example, the

governmental orders vary significantly from state to state, county to county, and city to city, as

does their impact on different Cincinnati insureds’ different businesses. In addition, each unique

Cincinnati insured will have to prove, among other things, the presence of the virus at its insured

business’s specific location. Likewise, each unique Cincinnati insured will have to prove that

civil orders prohibited access to the specific insured premises.

                                                   5
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 6 of 9



       Homestate further admits: “The applicable policy language and applicable state law vary

across jurisdictions.” (Id.). The contents of the property policies issued by Cincinnati vary from

insured to insured. For example, Cincinnati’s policies have state-specific endorsements that

change the terms of the policies. In addition, the interpretation of insurance terms varies under

the laws of the different states. Different states’ laws could lead courts to differently interpret the

same or similar policy terms in different insureds’ policies. Accordingly, consolidation is

inappropriate because each of Cincinnati’s insureds’ claims will need to be analyzed on a state-

by-state and policy-by-policy basis. See, e.g., In re Uber Techs., Inc., Wage & Hour Employment

Practices, 158 F. Supp. 3d 1372, 1373 (U.S. Jud. Pan. Mult. Lit. 2016) (“The record before the

Panel indicates that, consequently, the determination of whether a plaintiff is an employee or

independent contractor will rest on state-specific legal and factual inquiries that are not suitable

for centralized pretrial proceedings.”); In re: Healthextras Ins. Mktg. & Sales Practices Litig., 24

F. Supp. 3d 1376, 1377 (U.S. Jud. Pan. Mult. Lit. 2014) (denying Motion for Centralization:

“Whether the subject policies in the District of New Jersey action were issued in conformance

with New Jersey law, for example, has no bearing on whether the subject policies in the Northern

District of Texas action were issued in conformance with Texas law.”), citing In re Title Ins.

Real Estate Settlement Procedures Act (RESPA) & Antitrust Litig., 560 F. Supp. 2d 1374, 1376

(U.S. Jud. Pan. Mult. Lit. 2008) (“These actions, involving antitrust claims pertaining to the title

insurance industry, encompass different regulatory regimes in the states in which actions are

pending along with variances in insurance regulation and law in each state.”); In re: Honey Prod.

Mktg. and Sales Practices Litig., 883 F. Supp. 2d 1333, 1333 (J.P.M.L. 2012) (denying motion to

transfer where cases involved “different state regulations subject to different legal challenges by

the defendants”).



                                                  6
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 7 of 9



       Homestate’s proposed transfer and consolidation of Cincinnati’s Covid-19 property cases

should be rejected because there are no common questions of fact. See, e.g., In re Florida,

Puerto Rico, and U.S. Virgin Islands 2016 and 2017 Hurricane Seasons Flood Claims Litig., 325

F. Supp. 3d 1367, 1368-1369 (J.P.M.L. 2018) (“Each case necessarily involves a different

property, different insureds, different witnesses, different proofs of loss, and different damages.

The very nature of the cases ensures that unique issues concerning each plaintiff’s loss, claim,

investigation, and claim handling will predominate, and will overwhelm any efficiencies that

centralization might achieve.”); In re: The Great West Cas. Co. Ins. Litig., 176 F. Supp. 3d 1371,

1371 (J.P.M.L. 2016) (The three actions on the motion involve no common factual issues aside

from the broad fact that, in each action, a common insurance company has denied coverage of an

insurance claim. But the claims underlying these actions have no facts in common.”); In re:

Mortg. Lender Force-Placed Ins. Litig., 895 F. Supp. 2d 1352, 1353 (U.S. Jud. Pan. Mult. Lit.

2012) (“After considering the arguments of counsel, the Panel is not persuaded that the actions

contain sufficient common questions of fact to justify centralizing this litigation. All actions

focus on an alleged industry-wide practice among banks and insurers concerning abuses in the

placement of force-placed insurance policies covering homeowner properties. Common

questions of fact, however, do not predominate. Each action involves only one mortgage lender

and a different force-placed insurance program governed by a lender-specific agreement

negotiated with an insurance company. Additionally, the mortgage contracts at issue vary widely

as to key matters such as the amount of insurance coverage required, the payment of

commissions, and other rights of the borrower and lender. Thus, individualized discovery and

legal issues are likely to be numerous and substantial.”); In re: Mortgage Indus. Home

Affordable Modification Program (HAMP) Contract Litig., 867 F. Supp. 2d 1338, 1338



                                                7
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 8 of 9



(J.P.M.L. 2012) (“However, the alleged circumstances surrounding each loan's history from

origination to foreclosure are quite different.”); In re Ins. Cos. “Silent” Preferred Provider Org.

(PPO) Litig., 517 F. Supp. 2d 1362, 1363 (J.P.M.L. 2007) (“we are not persuaded that Section

1407 centralization would serve the convenience of the parties and witnesses or further the just

and efficient conduct of this litigation. The four actions before us are against different defendant

insurance companies and involve different contracts between those insurers and First Health

Corp., a preferred provider organization.”); In re: Credit Card Payment Protection Plan Mktg.

and Sales Practices, 753 F. Supp. 2d 1375, 1375 (J.P.M.L. 2010) (“Particularly weighing against

centralization is that each defendant appears to have offered several different products, which

were marketed in different ways and subject to different disclosures.”).

       The facts of Homestate’s suit are different from the numerous other Covd-19 suits against

Cincinnati. Homestate’s suit involves a unique issue. Homestate’s policy incepted on March 11,

2020, which is after the Alabama Dept. of Health issued an emergency amendment on March 6,

2020 alerting the public about COVID-19. Accordingly, the suit will involve the issue of whether

the alleged loss was fortuitous. See, e.g., Travelers Prop. Cas. Co. of Am. v. Brookwood, LLC,

283 F. Supp. 3d 1153, 1160 (N.D. Ala. 2017) (property policies’ coverage requires a fortuitous

loss), citing St. Paul Fire & Marine Ins. Co. v. Britt, 203 So.3d 804, 809–10 (Ala. 2016).

       C. The Northern District of Alabama Is An Inconvenient and Inappropriate Forum

       Homestate proposes that the Northern District of Alabama would be an appropriate forum

for an MDL of Cincinnati’s cases. (Doc. 456 at pages 9-10). Cincinnati disagrees. The Northern

District of Alabama is an inappropriate forum because it is inconvenient for Ohio-based

Cincinnati, and inconvenient for Cincinnati’s non-Alabama insureds.




                                                 8
            Case MDL No. 2942 Document 556 Filed 06/23/20 Page 9 of 9



       In evaluating what is an appropriate MDL forum, the Panel looks at whether a potential

forum is convenient, is accessible, and is geographically central. See, e.g., In re: Nutramax

Cosamin Mktg. & Sales Practices Litig., 988 F. Supp. 2d 1371, 1372 (U.S. Jud. Pan. Mult. Lit.

2013). Although five of the suits against Cincinnati where MDL transfer is at issue are in

Alabama, the majority of such cases are not.         Rather, two are in Ohio, as is Cincinnati’s

headquarters, three are in Illinois, two are in Missouri, one is in Kansas, and two are in

Pennsylvania. Clearly a forum that is convenient for both Cincinnati and the vast majority of its

insureds would be in the Midwest, not in Alabama. In addition to being inconvenient, the

Northern District of Alabama is neither geographically central nor accessible for Cincinnati and

its Midwest-centered insureds.

V.     CONCLUSION

       Cincinnati respectfully requests that Homestate’s proposed MDL Transfer and

Consolidation of Cincinnati’s cases be rejected for all of the reasons stated herein, including that

the pertinent coverage issues all involve predominantly, if not entirely, questions of law, not fact.

DATED: June 23, 2020

                                              Respectfully Submitted,

                                              /s/ Paul G. Roche
                                              ______________________________
                                              Paul G. Roche
                                              Litchfield Cavo LLP
                                              82 Hopmeadow Street, Suite 210
                                              Simsbury, CT 06089
                                              Tel: 860-413-2800
                                              roche@litchfieldcavo.com

                                              Counsel for The Cincinnati Insurance Company,
                                              The Cincinnati Casualty Company,
                                              The Cincinnati Indemnity Company,
                                              The Cincinnati Financial Corporation


                                                 9
